Citation Nr: 0603364	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  03-33 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right kidney 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from May 1952 to August 
1955.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  January 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which found that new and material evidence 
had not been submitted to reopen a claim for service 
connection for a right kidney.  During the course of his 
appeal, the case was transferred to the RO in San Juan, 
Puerto Rico, and then ultimately to the RO in Los Angeles, 
California.

The issue involving service connection for a right kidney 
disorder is addressed in the REMAND portion of the decision 
below and is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has provided all required notice to the veteran 
and has obtained all relevant evidence necessary for the 
equitable disposition of the veteran's appeal.

2.  An unappealed May 1960 rating decision denied service 
connection for a right kidney condition.  

3.  The evidence received since the May 1960 rating decision 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The May 1960 rating decision that denied service 
connection for a right  kidney condition is final. 38 
U.S.C.A. § 7105 (West 2002 & Supp. 2005); 38 C.F.R.         
§§ 20.302, 20.1103 (2005).

2.  The additional evidence presented since the May 1960 
rating decision is new and material, and the claim for 
service connection for a right kidney disorder has been 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 
& Supp.); 38 C.F.R §§ 3.102, 3.156, 3.159 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a right kidney 
disorder.  However, the Board must first determine whether 
new and material evidence has been submitted to reopen his 
claim since a final May 1960 rating decision.  In the 
interest of clarity, the Board will initially discuss whether 
the issue has been properly developed for appellate purposes.  
The Board will then address the issue on appeal, providing 
relevant VA law and regulations, the relevant facts, and an 
analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an analysis of whether new and 
material evidence has been submitted to reopen the veteran's 
claim for service connection for a right kidney disorder, the 
Board will first discuss whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2005).  More specifically, VA is required to 
notify a claimant of the evidence and information necessary 
to substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

The Board finds that the notice requirements have been met in 
this case.  The veteran was informed of the evidence needed 
to substantiate his claim by means of rating decisions dated 
in January 1994, August 1994, and February 2002; a statement 
of the case (SOC) issued in July 2003; a supplemental 
statement of the case (SSOC) issued in November 2004; as well 
as letters by the RO dated in November 2001, August 2001, and 
November 2001.  As a whole, these documents satisfy the 
notice requirements of 38 U.S.C.A. § 5103.  

The SOC and SSOC notified the veteran of the relevant law and 
regulations pertaining to his claim.  In addition, the August 
2001 letter by the RO provided the veteran with information 
about the new rights provided under the VCAA, including the 
furnishing of forms and notice of incomplete applications 
under 38 U.S.C.A.     § 5102, providing notice to claimants 
of required information and evidence under 38 U.S.C.A. § 
5103, and the duty to assist claimants under 38 U.S.C.A. § 
5103A.  The RO informed the veteran of the evidence it 
already possessed, described the evidence needed to establish 
the veteran's claim, and specifically identified what 
evidence was needed from the veteran versus what evidence VA 
would attempt to procure.  The Board thus finds that these 
documents comply with the VA's revised notice requirements.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The veteran submitted additional evidence since the SSOC was 
issued in November 2004.  Since the veteran submitted a 
waiver of RO consideration, the Board finds that it can 
review the newly submitted evidence without initial review by 
the RO. 38 C.F.R. § 19.31 (2005).

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  With respect 
to the issue of whether new and material evidence has been 
submitted to reopen the veteran's claim for service 
connection for a right kidney disorder, the VCAA appears to 
have left intact the requirement that a veteran present new 
and material evidence to reopen a final decision under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of the claim.  38 U.S.C.A. § 5103A(f); see also 
Paralyzed Veterans of America, 345 F.3d 1334 (Fed. Cir. 
2003).  In any event, as the Board finds that the veteran has 
submitted new and material evidence to support his claim, no 
further action is necessary to meet the requirements of the 
VCAA at this time. 

II.  New and Material Evidence

The veteran is ultimately seeking service connection for a 
right kidney disorder.  Service connection may be granted for 
a disability resulting from a disease or injury incurred in 
or aggravated by service.  See 38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Service connection can also be established when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service, or during an applicable presumption 
period, and still has such a condition.  Such evidence must 
be medical unless it relates to a condition as to which lay 
observation is competent.  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(a). 

If the chronicity provision is not applicable, a claim may 
still be established if the condition observed during service 
or any applicable presumption period still exists, continuity 
of symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488, 495-98 (1997).

Congenital or developmental defects are not "diseases or 
injuries" within the meaning of applicable statutes and 
regulations.  38 C.F.R. § 3.303(c).  Where during service a 
congenital or developmental defect is subject to a 
superimposed injury or disease, service connection may be 
warranted.  VAOPGCPREC 82- 90 (July 18, 1990), published at 
56 Fed. Reg. 45,711 (1990) (a reissue of General Counsel 
opinion 01-85 (March 5, 1985).  

The VA General Counsel in a precedent opinion indicated that 
there is a distinction under the law between a congenital or 
developmental "disease" and a congenital "defect" for service 
connection purposes in that congenital diseases may be 
recognized as service connected if the evidence as a whole 
shows aggravation in service within the meaning of VA 
regulations.  A congenital or developmental "defect," on the 
other hand, because of 38 C.F.R. § 3.303(c), is not service 
connectable in its own right though service connection may be 
granted for additional disability due to disease or injury 
superimposed upon such defect during service.  VAOPGCPREC 82- 
90.

In this case, the RO initially denied service connection for 
a kidney condition in an unappealed February 1956 rating 
decision.  The evidence at the time of that decision included 
the veteran's service medical records which showed treatment 
for a four week history of pain in the right lower chest area 
after exercising on a punching bag for two hours.  Chest X-
rays were normal.  However, the remainder of the service 
medical records made no further reference to pain in this 
area.  After service, a December 1955 VA outpatient treatment 
record noted the veteran's complaints of pain in the right 
lower quadrant area with lifting since service.  The 
diagnostic impression was muscle strain in the right flank 
region.  

In light of these findings, the RO in February 1956 
determined that the veteran's post-service right flank strain 
was a new entity and not related to the muscle strain he had 
experienced in service.  The veteran was notified of the 
February 1956 rating decision and of his appellate rights in 
a letter dated that same month; however, he did not seek 
appellate review within one year of notification.  Therefore, 
the February 1956 rating decision is final and not subject to 
revision upon the same factual basis.  See 38 U.S.C.A. § 
7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.

Thereafter, the veteran attempted to reopen his claim for 
service connection for a right kidney disorder by submitting 
additional medical evidence.  In particular, a August 1956 VA 
examination noted the veteran's complaints of right flank 
pain since hitting a punching bag in service.  A physical 
examination revealed tenderness with deep palpation over the 
appendix.  The diagnoses included strain, muscle right flank 
in service, no residuals found at this examination.  In March 
1960, the veteran was admitted to a VA hospital for a two 
week history of hematuria without pain, dysuria, or 
frequency.  The diagnoses included renal hematuria due to 
unknown cause and absence of the right kidney.  However, it 
does not appear that radiographs were performed to confirm 
the absence of the veteran's right kidney.

After reviewing this evidence, a May 1960 rating decision 
denied service connection for a kidney condition on the basis 
that the absence of the veteran's right kidney was considered 
a constitutional or developmental abnormality, as no evidence 
showed that it had been surgically removed in service, and 
therefore not a disability under the law.  The veteran was 
notified of this decision and of his appellate rights, but 
did not seek appellate review within one year of 
notification.  Therefore, the May 1960 rating decision is 
final and not subject to revision upon the same factual 
basis.  See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 
20.302, 20.1103.



In June 1993, the veteran filed an additional claim for 
service connection for residuals of a right kidney injury.  
The Board points out that, in a January 1994 rating decision, 
the RO found that new and material evidence had not been 
submitted to reopen the veteran's claim for service 
connection for a kidney condition.  In reaching its decision, 
the RO reviewed a VA hospitalization report dated in April 
1961 showing treatment for renal hematuria, due to unknown 
cause, and hyperplasia of the left kidney.  

In a January 1994 letter, the veteran was notified of the 
RO's decision not to reopen his claim and of his appellate 
rights.  The veteran responded by submitting a VA Form 21-
4138 (Statement in Support of Claim) in February 1994 in 
which he wrote, " I request that my claim for service 
connected compensation be reopened to include service 
connection for my right kidney condition."  The RO construed 
this statement as a claim to reopen; however, in view of the 
proximity to the RO decision not to reopen, the Board finds 
this statement may be reasonably construed as a notice of 
disagreement with respect to the January 1994 rating 
decision.  38 C.F.R. §§ 20.200, 20.201 (2005).  Thus, the 
veteran's June 1993 claim constitutes a claim to reopen the 
final May 1960 rating decision.

Under VA law and regulation, if new and material evidence is 
presented or secured with respect to a final decision, the 
Secretary shall reopen and review the former disposition of 
that claim. See 38 U.S.C.A. § 5108.  When a claim to reopen 
is presented, a two-step analysis is performed.

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See Elkins v. West, 12 Vet. App. 209, 
218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge 
v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  

New and material evidence, as it applies to this case, is 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  The Board notes that this regulation 
was amended in that it redefined "new and material evidence."  
38 C.F.R. §§ 3.156(a).  However, the revised version is 
applicable only to claims filed on or after August 29, 2001.  
66 Fed. Reg. at 45,620. Since the veteran filed his claim to 
reopen in June 1993, only the former version of the 
regulation is applicable.

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  See 
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  

Therefore, the evidence that must be considered in 
determining whether there is a basis for reopening this claim 
is evidence that has been added to the record since the final 
May 1960 rating decision.  Since that decision, the veteran 
submitted radiographs showing that his right kidney is indeed 
present, thereby negating the RO's prior finding that he had 
a congenitally absent right kidney.  In this regard, VA 
radiograph reports dated in January and February 2004 show 
severe atrophy of the right kidney causing an absence of 
detectable right kidney functioning.  In addition, two VA 
physicians in December 2004 indicated that the veteran's 
hypertrophic right kidney could be secondary to trauma.  In 
an August 2005 letter, H.M., M.D., also indicated that the 
veteran's hypertrophic right kidney could be secondary to 
trauma he sustained in service. 

The Board finds that these medical records are new, as they 
were not of record at the time of the May 1960 rating 
decision and are not cumulative of any other evidence at that 
time.  In addition, the medical opinions are probative of the 
central issue in this case as to whether the veteran's right 
kidney disorder is related to service.  Accordingly, the 
Board concludes that new and material evidence has been 
submitted since the May 1960 rating decision; thus, the claim 
for service connection for a right kidney disorder must be 
reopened.

Having reopened the veteran's claim, the next question is 
whether the Board can conduct a de novo review at this time.  
Before the Board addresses a question that was not addressed 
by the RO, it must determine whether the veteran has been 
given adequate notice of the need to submit evidence or 
argument on that question and an opportunity to address the 
question at a hearing and, if not, whether the veteran would 
be prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1994).  As will be discussed below, the Board finds that a 
remand is appropriate to obtain additional medical evidence.


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for a right kidney disorder, 
and, to this extent only, the appeal is granted.


REMAND

The veteran claims that his right kidney disorder, identified 
as atrophic right kidney, is secondary to trauma he 
experienced while on active duty.  However, the Board finds 
that additional medical evidence is needed before it can 
adjudicate this claim.  

As noted above, the veteran's service medical records show 
treatment in May 1952 for a four-week history of pain in the 
right lower chest area after exercising on a punching bag for 
two hours.  However, chest X-rays at that time were normal.  
The remainder of the service medical records also make no 
further reference to pain in this area. 

After service, a December 1955 VA outpatient treatment record 
notes the veteran's complaints of pain in the right lower 
quadrant area with lifting since service.  The diagnostic 
impression was muscle strain in the right flank region.  At 
his August 1956 VA examination, the veteran complained of 
right flank pain since hitting a punching bag in service.  A 
physical examination revealed tenderness over deep palpation 
over the appendix.  The diagnoses included strain, muscle 
right flank in service, no residuals found at this 
examination.  

In March 1960, the veteran was admitted to a VA hospital for 
a two-week history of hematuria without pain, dysuria, or 
frequency.  The diagnoses included renal hematuria due to 
unknown cause and absence of the right kidney.  However, it 
does not appear that radiographs were performed to confirm 
the absence of the veteran's right kidney.  A VA 
hospitalization report dated in April 1961 also shows 
treatment for renal hematuria, due to unknown cause, and 
hyperplasia of the left kidney.  

The veteran was admitted to the Akron General Medical Center 
in April 1994 for prostate cancer.  A report from that 
admission also notes the veteran's history of a 
nonfunctioning right kidney, reportedly due to some type of 
trauma years ago.  

Radiographs performed by VA in January and February 2004 show 
severe atrophy of the right kidney causing an absence of 
detectable of right kidney functioning.  In December 2004, 
two VA physicians were asked to evaluate the veteran to 
determine whether his right kidney dysfunction was related to 
trauma he suffered while in service.  The veteran apparently 
told the physicians that he injured his right kidney in 
service after falling from a rope and landing on his right 
side.  The veteran explained that he experienced right flank 
pain since that injury until he was in his 30's and that it 
was repeatedly diagnosed as a muscle strain.  It was not 
until the 1960's that he was mistakenly told that he probably 
had a congenital absent right kidney following a history of 
hematuria.  After examining the veteran, one physician 
provided the following opinion:

It is possible that atrophic right kidney could be 
secondary to trauma, but it is also possible that 
this could have been congential.  Impossible to 
differentiate congential from acquired (trauma) as 
we do not have any records from hospitalization in 
the navy around the time of the trauma.  

In an addendum report, the second physician concurred.  The 
physician indicated that the veteran did not bring his 
service medical records to be reviewed.  The physician 
indicated that the etiology of the veteran's atrophic right 
kidney was unclear.  He then provided the following opinion:

The fact that the opposite kidney was enlarged 
suggests that the loss of right renal function 
occurred many years ago.  Differential diagnosis 
includes a congential defect resulting in an 
atrophic kidney or an acquired problem that 
occurred in childhood or early adulthood.  An 
acquired problem could result from trauma with 
injury to blood vessels leading stenosis or 
thrombosis resulting in atrophy of the kidney.  The 
available data does not permit us to make a 
distinction at this time.  If the patient had plain 
abdominal films showing normal kidney shadows at 
the time of the trauma, this would indicate that 
the atrophy occurred after the trauma and would 
rule out a congenital abnormality.  The patient' s 
degree of CKD in the presence of left renal 
hypertrophy suggest that the patient also has an 
underlying non-proteinuric kidney disease that 
could be due to hypertension.  At the San Juan 
VAMC, the patient was noted to have a creatine of 
1.2 mg/dl in 2001 and 1.4 mg/dl in 2002.  He had 
frequent b.p. values in the 170's.  Over the past 
year, his bp's have fluctuated but have been 
usually below 150 systolic. 

Lastly, in an August 2005 letter, Dr. H.M. also noted the 
veteran's injury of falling from a rope on his right side in 
service, resulting in persistent right flank pain.  Dr. H.M. 
opined that "[I]t is possible that the atrophic right kidney 
would be secondary to trauma, but it is also possible that it 
could have been congenital.  Not having x-rays from the 
1950's, it would be very difficult to determine and 
differentiate congenital versus acquired, that is traumatic 
injury to the kidney."  Dr. H.M. also indicated that he did 
not review the veteran's service medical records.  

Based on the foregoing, it appears that medical professionals 
have indicated that the veteran's hypertrophic right kidney 
could be due to either trauma he suffered in service or the 
result of a congential abnormality which preexisted service.  
It also appears that none of these opinions was based on a 
review of the entire record, specifically the service medical 
records.  See Swann v. Brown, 5 Vet. App. 177, 180 (1993) 
(without a review of the claims file, an opinion as to 
etiology of an underlying condition can be no better than the 
facts alleged by the veteran).   Therefore, the Board finds 
that the veteran's claims file should be reviewed by a VA 
examiner to determine whether his right kidney disorder, 
identified as atrophic right kidney, is related to service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the claims 
file to be reviewed by a VA examiner, 
preferably a urologist, to determine 
whether the veteran's right kidney 
disorder, identified as atrophic right 
kidney, is related to service.  Based on 
a review of the claims file, including 
the veteran's service medical records, 
the examiner is requested to provide an 
opinion for each of the following 
questions.

 (a) Whether it is at least as likely as 
not that the veteran's right kidney 
disorder is etiologically related to the 
veteran's military service?

(b)  Whether it is at least as likely as 
not that the currently identified right 
kidney disorder is either the result of a 
disease or injury, or considered a 
defect?

(c)  If it is determined that the 
veteran's right kidney disorder is 
clearly and unmistakably the result of a 
disease or injury that preexisted the 
veteran's military service, state whether 
this disorder underwent an increase in 
disability during service and if so, 
whether the increase was due to the 
natural progress of the disorder?

(d) If the veteran's right kidney 
disorder constitutes a congenital or 
developmental defect, state whether it is 
at least as likely as not that any 
current right kidney disorder is the 
result of disease or injury superimposed 
on that defect in service.

The examination report must include a 
complete rationale for all opinions and 
conclusions expressed.  If the examiner 
is unable to provide the requested 
information with any degree of medical 
certainty, the examiner should clearly 
indicate that.

2.  The RO should review the examination 
report to determine if it complies with 
this remand.  If deficient in any manner, 
it should be returned, along with the 
claims file, for immediate corrective 
action.

3.  After undertaking any additional 
development deemed appropriate, and 
giving the appellant full opportunity to 
supplement the record, the RO should then 
adjudicate the veteran's claim for 
service connection for a right kidney 
disorder.  If the benefit remains denied, 
the veteran and his representative should 
be furnished with a supplemental 
statement of the case and be afforded the 
applicable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional evidence.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.




______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


